Citation Nr: 1128602	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  91-50 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include spinal fractures and herniated discs.

2.  Entitlement to service connection for quadriparesis.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a whiplash injury to the cervical spine, with subluxation of C3-4.


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1972 to May 1979.

He had subsequent service in the Marine Corps Reserve from May 1979 to September 1987, including periods of active duty for training as follows: June 5 to 6, 1980; June 16 to 29, 1980; May 4 to 17, 1981; September 21 to October 4, 1981; August 21 to September 3, 1983; August 2 to 18, 1984; May 4 to 18, 1985; June 21 to July 5, 1986; and October 13 to November 26, 1986.

Procedural History

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 1990 and April 1991 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 1993, at the request of the Veteran, the case was administratively remanded and held in abeyance in view of a pending action before the Board for Correction of Naval Records (BCNR).  In August 1995, again at the request of the Veteran, the case was returned to the RO to provide him with an opportunity to review his claims folder.  In August 1996, the Veteran again requested that his case be remanded to the RO pending resolution of his claim before BCNR.  In October 1996, the Board granted the Veteran's request, remanding the matter to the RO.

In July 2000, the case was returned to the Board upon receipt of a letter reflecting that the Veteran's claim before the BCNR had been administratively closed in March 1994 based upon his failure to submit additional evidence.  In July 2001, the case was remanded by the Board for additional evidentiary development.  Thereafter, the case was remanded March 2007 for a hearing which the Veteran failed to appear.  It was then returned to the Board, and in February 2009, the Board remanded this appeal for further evidentiary and procedural development.  As discussed in more detail below, such development was not accomplished, and as such, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Representation

The Veteran was previously represented in this appeal by the Disabled American Veterans, then the Marine Corps League, and then The American Legion.  In November 1994, the American Legion requested leave to withdraw as the Veteran's representative, citing a possible threat from him, as well as his continued lack of cooperation.  In February 1995, the Board granted the American Legion's motion based on a showing of good cause.  In May 1995, the Veteran appointed the Non Commissioned Officers Association (NCOA).  However, he revoked NCOA's representation authority by written correspondence received in April 2009.  Subsequent statements from the Veteran mentioned new representation by National Veterans Legal Services Program (NVLSP), however, the May 2009 authorization for representation was incomplete (i.e., not signed by a representative of NVLSP).  Thus, the Board contacted the Veteran to clarify his wishes as to representation.  The January 2011 letter informed the Veteran that he could represent himself, select a Veterans Service Organization (VSO), or designate an attorney-at-law or accredited agent.  This letter also notified him that if the Board did not hear from the Veteran or his new representative within 30 days of the letter, it would assume that the Veteran desired to represent himself.  As of the date of this decision, no information has been received indicating that the Veteran has designated a VSO, attorney-at-law, or accredited agent as his representative.  As such, it is presumed that he is representing himself.  

Board Hearing

A review of the record shows that in connection with this appeal, the Veteran requested and was scheduled for a personal hearing before a Veterans Law Judge in Washington, DC, to be held in March 1992.  At the request of the Veteran, his hearing was rescheduled on four subsequent occasions.  In June 1993, for the fifth time, the Veteran requested postponement of his hearing, pending resolution of his claim before BCNR and his request was granted.  In a June 2000 letter, he was advised of his right to a hearing, but he did not respond.  In light of this procedural history, in its July 2001 remand, the Board found that the Veteran's hearing request had been withdrawn.  He was advised that he was free to request a hearing at any time prior to a final adjudication by the Board on his claims.

In October 2005, shortly after his case was again certified to the Board, the Veteran requested a personal hearing before a Veterans Law Judge.  He claimed that he was unable to travel to Washington, DC, in light of his disabilities.  In March 2007, the Board remanded the matter to the RO for the purpose of affording the Veteran a travel Board hearing.  Pursuant to the Board's remand instructions, in a March 2008 letter, the Veteran was notified of the time and date of the hearing by mail.  He, however, failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2010), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of this appeal, based on the evidence of record.

Outstanding claims

A review of the record shows that there are several outstanding claims which have not yet been adjudicated by the RO.  In April 1990, the Veteran submitted a claim of service connection for liver dysfunction and encephalitis.  In September 2002, he appeared to raise claims of service connection for hypertension and residuals of a broken left femur, as well as increased ratings for service-connected sinusitis and residuals of a tonsillectomy.  He also requested reopening of his previously denied claim of service connection for sinus tachycardia.  As the Board does not have jurisdiction over these matters, they are REFERRED to the RO for appropriate action.





REMAND

The Board previously remanded this appeal in February 2009, in part, for the purpose of obtaining supplemental medical evidence to aid in its determination.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain an opinion regarding the nature, extent, and etiology of the Veteran's back disorder, to include whether he has additional pathology of the thoracic spine (i.e., spinal fracture, disc abnormality, and/or quadriparesis), that is related to his in-service automobile accident and/or injury while using Nautilus equipment.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2007).  Additional examination was also requested to ensure that sufficient information was available regarding his claim for a higher initial evaluation for his cervical spine disorder so that it could be appropriately evaluated under the amended rating criteria, effective as of September 23, 2002, and September 26, 2003.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  Also with regard to his cervical spine disorder, the Board directed the AOJ to apprise the Veteran of the changes in the rating criteria for evaluating disabilities of the spine as well as consider this initial rating claim under the amended criteria, as it did not appear that either had been accomplished as of yet and the Board could not proceed prior to an initial determination by the AOJ.  See Bernard v Brown, 4 Vet. App. 384 (1993).

A review of the claims file reflects that a VA examination request was initiated by the AOJ in April 2009, but that it subsequently cancelled this examination request noting that the "incorrect jurisdiction" was selected.  Thereafter, new VA examination requests were completed in November 2009 and the Veteran was informed that the appropriate VA medical center would be notifying him of the date, time, and place of his examinations in the near future.  The Veteran then contacted the AOJ to ask that his examinations not be scheduled until after June 2010 as he was unable to attend any examination scheduled before then.  

As of the date of this decision, there is no indication in the record as to whether the Veteran was eventually scheduled for VA examination in accordance with the Board's February 2009 remand directives.  The Board notes that it made multiple attempts to contact the Appeals Management Center (AMC) for information regarding whether the examination requests opened in November 2009 were ever completed.  However, e-mails dated in June and July 2011 show that the AMC was nonresponsive to the Board's requests.  Under these circumstances, the Board finds that there has not been substantial compliance with its directives regarding new examinations, and a remand is therefore necessary to complete such actions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Similarly, a remand is necessary because there is nothing of record to indicate that the AOJ completed the remand directive requesting that it notify the Veteran of the changes in the rating criteria for evaluating disabilities of the spine and readjudicate his initial rating for a cervical spine using the amended rating criteria.  See id.  

Finally, the Board observes that the Veteran has submitted additional evidence and argument in support of his claims since the February 2009 remand.  In accordance with VA law and regulations, the AOJ should review this evidence and determine if it warrants a change in the outcome of any of the claims on appeal.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the amended criteria for evaluating disabilities of the spine and intervertebral disc syndrome, effective as of September 23, 2002, and September 26, 2003.  

2.  The Veteran should be afforded a VA neurological examination for the purposes of clarifying the nature, extent, and etiology of all back pathology evident on examination.  The claims file must be provided to the examiner for review in connection with the examination.  Additionally, in the February 2009 Board decision, the Board has set forth in detail the Veteran's medical history.  


After examining the Veteran and the results of any diagnostic testing deemed necessary, and after reviewing the pertinent record on appeal, the examiner should identify all spine pathology evident on examination and diagnostic testing, as well as associated residuals, including any quadriparesis.  The examiner should provide an opinion, with supporting rationale, as to the following:

	(a) Is it as least as likely as not that the Veteran currently exhibits any pathology of the dorsal or lumbar spine as a result of his active service, any incident therein, or any injury sustained during active duty for training, including the March 1978 automobile accident or November 1986 Nautilus incident?

	(b) Is it as least as likely as not that any current quadriparesis identified on examination is causally related to the Veteran's active service, any incident therein, any injury sustained during active duty for training, or any service-connected disability, including the veteran's service-connected residuals of whiplash injury to the cervical spine or his service-connected chronic and nonspecific thoracic pain?

The examiner is advised that in providing these opinions, the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  The Veteran should also be afforded the appropriate VA medical examination for the purposes of clarifying the nature, extent, and severity of his service-connected residuals of a whiplash injury to the cervical spine, with subluxation of C3-4.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the Veteran and the results of any diagnostic testing deemed necessary, the examiner should:

	(a) Provide the range of motion of the cervical spine, including whether any ankylosis is present.

	(b) Determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected cervical spine and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also comment on whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

	(c) Identify any neurological pathology associated with the service-connected cervical spine disorder.  The severity of each neurological sign and symptom should be reported.

	(d) State whether the Veteran has cervical intervertebral disc syndrome which results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should also characterize any cervical spine intervertebral disc disease identified is mild, moderate, severe, or pronounced in degree.

4.  After completion of the above, and any additional development deemed necessary, the AOJ should adjudicate the Veteran's claims on appeal.  This adjudication should consider any additional evidence and argument received since the February 2009 Board remand and, with respect to the initial rating claim on appeal, should reflect consideration of both the old and amended criteria for evaluating disabilities of the spine and intervertebral disc syndrome.  If the benefits sought remain denied, the Veteran and his representative, if any, should be provided a supplemental statement of the case and an appropriate period of time to respond.  The case should then be returned to the Board, if in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


